           Case 2:19-cv-04618-RGK-JPR Document 145 Filed 03/29/21 Page 1 of 8 Page ID #:9645




                    1 KENNETH B. WILSON (SBN 130009)
                       ken@coastsidelegal.com
                    2 COASTSIDE LEGAL
                           st
                    3 455 1 Avenue
                      Half Moon Bay, California 94019
                    4 Telephone: (650) 440-4211
                   5 JOSHUA M. MASUR (SBN 203510)
                      jmasur@zuberlawler.com
                   6 FRANCESCA M.S. GERMINARIO (SBN 326208)
                   7 fgerminario@zuberlawler.com
                     ZUBER LAWLER LLP
                   8 2000 Broadway Street, Suite 154
                     Redwood City, California 94063
                   9 Telephone: (213) 596-5620
                  10 Facsimile: (213) 596-5621
                  11 JEFFREY J. ZUBER (SBN 220830)
                      jzuber@zuberlawler.com
                  12 HEMING XU (SBN 302461)
                  13 hxu@zuberlawler.com
                     ZUBER LAWLER LLP
                  14 350 S. Grand Ave., 32nd Fl.
                     Los Angeles, California 90071
                  15 Telephone: (213) 596-5620
                  16 Facsimile: (213) 596-5621
                  17 Attorneys for Defendant
                     REDBUBBLE INC.
                  18
                  19                     UNITED STATES DISTRICT COURT
                  20       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                  21
                  22 Y.Y.G.M. SA d.b.a. BRANDY            Case No. 2:19-cv-04618-RGK (JPRx)
                     MELVILLE, a Swiss corporation,
                  23                                      DEFENDANT REDBUBBLE INC.’S
                                        Plaintiff,        OPPOSITION TO PLAINTIFF’S
                  24                                      MOTION FOR
                          v.                              RECONSIDERATION OF JULY 10,
                  25                                      2020 ORDER (DKT. NO. 103)
                     REDBUBBLE INC.,
                  26
                                        Defendant.        Date: April 19, 2021
                  27                                      Time: 9:00 a.m.
                                                          Ctrm: 850
                  28

2911-1006 / 1777880.1                                 1
           Case 2:19-cv-04618-RGK-JPR Document 145 Filed 03/29/21 Page 2 of 8 Page ID #:9646




                    1 I.     INTRODUCTION
                    2        Plaintiff’s Motion for Reconsideration (“Motion”) asserts that the Sixth’s
                    3 Circuit’s decision in The Ohio State Univ. v. Redbubble, Inc., --- F.3d ---, 2021 WL
                    4 728348 (6th Cir. Feb. 25, 2021) constitutes a “change of law” as set forth in Local
                    5 Rule 7-18(b). However, Plaintiff nowhere explains how an out of Circuit opinion
                    6 applying its own Circuit’s legal standards for direct trademark infringement can
                    7 constitute a change of law in this Circuit: it cannot. See Zakaria v. Gerber Prod.
                    8 Co., No. LACV1500200JAKEX, 2015 WL 4379743, at *2 (C.D. Cal. July 14, 2015)
                    9 (denying motion for reconsideration where the purported change of law was a
                  10 Fourth Circuit opinion). Instead, Plaintiff suggests that rather than performing its
                  11 own analysis of Ninth Circuit law, this court blindly relied on an Ohio district court
                  12 opinion. Even a cursory review of this Court’s opinion belies Plaintiff’s argument.
                  13         Plaintiff has failed to point to a change in controlling law or identify any flaw
                  14 in the Court’s analysis that would fulfill Local Rule 7-18’s requirements for motions
                  15 for reconsideration. Moreover, even if the Sixth Circuit’s opinion were somehow
                  16 considered a change of law in the Ninth Circuit, it would not require reconsideration
                  17 of this Court’s opinion. Because the Motion has no legitimate basis, it should be
                  18 denied.
                  19 II.     ARGUMENT
                  20         A.     The Sixth Circuit Decision is Not a Change in Law for this Court
                  21         Plaintiff’s position that the Sixth Circuit’s decision in Ohio State “changed
                  22 the law” by which this Court is bound, Mot. at 4:14, is patently indefensible as a
                  23 matter of law. A decision of the Sixth Circuit “is not a decision of the Ninth Circuit
                  24 Court of Appeals, the Federal Circuit Court of Appeals, or the U.S. Supreme
                  25 Court…[,]” and “contrary to plaintiff's assertion, it is not binding upon this court.”
                  26 Goldstein v. Colvin, No. 5:13-CV-03504-HRL, 2015 WL 8027671, at *1 (N.D. Cal.
                  27 Dec. 7, 2015); see also Zakaria, 2015 WL 4379743, at *2 (“Out-of-circuit decisions
                  28 are not binding on courts of the Ninth Circuit”); accord Int'l Chem. Workers Union

2911-1006 / 1777880.1                                           2
           Case 2:19-cv-04618-RGK-JPR Document 145 Filed 03/29/21 Page 3 of 8 Page ID #:9647




                    1 Council v. N.L.R.B., 467 F.3d 742, 748 n.3 (9th Cir.2006). Rather, an out of Circuit
                    2 opinion, like an out of Circuit district court case, is “at most, persuasive authority,
                    3 [which] does not present an ‘intervening change in controlling law’” and therefore
                    4 does not support reconsideration.” Zakaria, 2015 WL 4379743, at *2; see also
                    5 McNamara v. Royal Bank of Scotland Grp., PLC, 2013 WL 1942187, at *3 (S.D.
                    6 Cal. May 9, 2013) (holding for purposes of motion for reconsideration under Rule
                    7 59(e) that Second Circuit opinion “is not an intervening change in controlling law
                    8 that warrants granting reconsideration” because “controlling law” refers to “binding
                    9 precedent only”).
                  10          Plaintiff’s reliance on the district court opinion in Burnham v. Ruan
                  11 Transportation. No. SACV120688AGANX, 2014 WL 12597505 (C.D. Cal. Oct. 8,
                  12 2014), which involved the Ninth Circuit’s reversal of a district court case, is
                  13 misplaced. Unlike here, Burnham concerns a change in binding precedent – a
                  14 decision from the same Court of Appeals to which the case before it would be
                  15 appealed. Nowhere does Burnham hold, or even discuss the possibility, that an out
                  16 of Circuit opinion amounts to a “change in law.” Plaintiff’s authority is inapposite
                  17 and cannot support a conclusion that an out of Circuit case can constitute a change
                  18 of law under Local Rule 7-18(b), which is the only basis for reconsideration asserted
                  19 in Plaintiff’s Motion.
                  20          B.    This Court Did Not Substitute its Own Analysis for the Ohio State
                  21                District Court’s Analysis
                  22          Plaintiff’s reliance on Burnham is misplaced for a second, independent
                  23 reason. Unlike in Burnham, where the court admitted that “[t]he district court's
                  24 decision in [the subsequently overturned opinion had] framed the Court's analysis,”
                  25 Burnham, 2014 WL 12597505, at *1, this Court clearly conducted its own
                  26 independent analysis of the facts before it. While it appears from this Court’s
                  27 opinion that it found the reasoning of the Ohio State district court opinion
                  28 persuasive, this Court drew its own conclusion, based on the facts before it, that

2911-1006 / 1777880.1                                            3
           Case 2:19-cv-04618-RGK-JPR Document 145 Filed 03/29/21 Page 4 of 8 Page ID #:9648




                    1 Redbubble falls nearer to the entities that have been found not liable for direct
                    2 infringement (like auction houses or marketplaces like Amazon and eBay) than to “a
                    3 company that itself manufactures and ships products, on which liability for direct
                    4 infringement can readily be imposed.” In doing so, it relied on a variety of facts
                    5 (such as that Redbubble receives a service fee that is unrelated to the price of the
                    6 goods sold), and acknowledged that “the law provides a well-developed legal
                    7 doctrine for imposing liability on the proprietor of a marketplace for infringement
                    8 by a third-party seller. That doctrine is contributory trademark infringement.” Dkt.
                    9 No. 103 (July 10, 2020 Order) at 5. That an appellate court in a different Circuit
                  10 came to a different conclusion on different facts and under its own legal standard is
                  11 irrelevant to whether this Court’s initial determination was accurate.
                  12         Indeed, Plaintiff itself concedes that the facts before this Court differed
                  13 extensively from those available to the Sixth Circuit in Ohio State. Motion at 5:16-
                  14 17 (“Despite a ‘sparse’ record, the Ohio State Opinion recognized…”) & 5:28-6:1
                  15 (“the record ‘lack[ed] sufficient development of the facts’ regarding Redbubble’s
                  16 degree of control and involvement exercised . . . over the manufacturing, quality
                  17 control, and delivery of goods to consumers”). By contrast to Ohio State, in which
                  18 the plaintiff took no discovery before the summary judgment motions were filed,
                  19 this Court based its Order on cross-motions presented after the close of all
                  20 discovery. As Plaintiff correctly notes in its Motion at 2:18-20, the record before
                  21 this Court detailed the extent of “Redbubble’s control over the manufacturing,
                  22 quality control, and delivery of Redbubble goods that Redbubble’s customers
                  23 purchase on the Redbubble website.” Of necessity, the Court did not blindly “rely
                  24 upon” the findings of the Ohio State district court, but made its own findings that
                  25 Plaintiff failed to present evidence that Redbubble had a sufficient degree of control
                  26 to be liable for direct infringement.
                  27 ///
                  28 ///

2911-1006 / 1777880.1                                           4
           Case 2:19-cv-04618-RGK-JPR Document 145 Filed 03/29/21 Page 5 of 8 Page ID #:9649




                    1         C.    The Sixth Circuit Opinion Does Not Demand a Different Result
                    2         Even if this Court concludes that the Sixth Circuit Ohio State opinion
                    3 constitutes a change of law, it would make no difference, as Redbubble would still
                    4 be entitled to summary judgment on the record in this case. As Plaintiff pointed out
                    5 in its Motion, the Sixth Circuit did not decide whether Redbubble was liable, nor did
                    6 it find triable issues of fact. Rather, the Sixth Circuit concluded that the record
                    7 below had “factual gaps” and “does not permit an informed ruling about whether
                    8 Redbubble ‘used’ OSU’s marks under the Lanham Act.” Ohio State at 18. The Sixth
                    9 Circuit specifically pointed to, among other things, “facts regarding the precise
                  10 nature of Redbubble’s contractual relationships with third-party manufacturers and
                  11 shippers; the precise degree to which Redbubble is involved in selecting and
                  12 imprinting trademark-infringing designs upon its products; details as to Redbubble’s
                  13 involvement in the process for returning goods; [and] detail[s] on how Redbubble
                  14 characterizes its own services.” Id. The Sixth Circuit also found that the record there
                  15 lacked sufficient development regarding “the degree of control and involvement
                  16 exercised by Redbubble over the manufacturing, quality control, and delivery of
                  17 goods to consumers is relevant to an assessment of whether the offending goods can
                  18 fairly be tied to Redbubble for the purpose of liability.” Id. at 14.
                  19          As an initial matter, the Sixth Circuit’s assertion that the nature of
                  20 Redbubble’s contractual relationships with third-party manufacturers (who the Sixth
                  21 Circuit notes would be direct infringers) and the degree of control exercised by
                  22 Redbubble over the manufacturing and delivery of goods (which is unquestionably
                  23 done by third-parties) is central to a determination of direct infringement highlights
                  24 the differences between the Sixth Circuit’s new standard and the Ninth Circuit’s
                  25 standard. Under Ninth Circuit law, the nature of contractual relationships with a
                  26 third-party manufacturer and control over third-party manufactured infringing
                  27 products is relevant to vicarious infringement, not to direct infringement.
                  28 Perfect 10, Inc. v. Visa Int’l Serv. Ass’n, 494 F.3d 788, 807 (9th Cir. 2007)

2911-1006 / 1777880.1                                            5
           Case 2:19-cv-04618-RGK-JPR Document 145 Filed 03/29/21 Page 6 of 8 Page ID #:9650




                    1 (vicarious infringement depends on “a finding that the defendant and the infringer
                    2 have an apparent or actual partnership, have authority to bind one another in
                    3 transactions with third parties or exercise joint ownership or control over the
                    4 infringing party”). Indeed, this Court applied this standard in granting summary
                    5 judgment to Redbubble on Plaintiff’s vicarious infringement claim. Dkt. No. 103 at
                    6 9-12.
                    7         Moreover, as Plaintiff itself represented, this Court assessed a “record that is
                    8 substantially more complete than in Ohio State,” See Dkt. No. 62-3 (Plaintiff’s
                    9 Reply in Support of Plaintiff’s MSJ) at 3. The record before this Court was, as a
                  10 result, substantially more favorable to Redbubble. For example, this Court has
                  11 already found on the record before it that Redbubble does not have a legal
                  12 partnership with the fulfillers and cannot bind them in transactions, based on the
                  13 facts before it regarding the nature of Redbubble’s relationships with fulfillers. Dtk.
                  14 103 at 10. This Court has also concluded, based on evidence regarding “the degree
                  15 of control and involvement exercised by Redbubble over the manufacturing, quality
                  16 control, and delivery of goods to consumer, that manufacturers “can make the
                  17 unilateral decision whether or not to fulfill an order that is routed to them by the
                  18 Platform software.” Id. This Court further considered Plaintiff’s arguments and
                  19 evidence regarding “the quality standards and inspections that Redbubble imposes
                  20 on its fulfillers,” as well as the extent to which “Redbubble controls how the
                  21 products are packaged as well as the processing of returns,” finding this evidence
                  22 insufficient to support Plaintiff’s claims. Dkt. 103 at 11-12. These are the very types
                  23 of factors the Sixth Circuit found needed further development in the Ohio State case.
                  24          Thus, even in the unlikely event that the Sixth Circuit’s new direct
                  25 infringement standard were deemed applicable in this Circuit, the evidence that the
                  26 Sixth Circuit found wanting on the record in that case is present and supports the
                  27 existing grant of summary judgment in favor of Redbubble in this case.
                  28 ///

2911-1006 / 1777880.1                                           6
           Case 2:19-cv-04618-RGK-JPR Document 145 Filed 03/29/21 Page 7 of 8 Page ID #:9651




                    1        D.     Plaintiff’s Motion is at Odds With its Prior Position Before the
                    2               Court
                    3         Finally, Plaintiff’s about-face regarding the relevance of the Ohio State case
                    4 to the claims at issue here merits some attention. Plaintiff expressly represented to
                    5 this Court that “[t]he Ohio State decision is not persuasive in this case.” See Dkt.
                    6 No. 45 (Plaintiff’s Opposition to Redbubble’s MSJ), at 13 (Page ID #:3866).
                    7 Plaintiff insisted that (1) “the claims in the Ohio State case were different”; (2) “the
                    8 [Ohio State] district court evaluated only one form of ‘use’ under the Lanham Act
                    9 and did not evaluate the several other forms that Brandy Melville has proved in this
                  10 case”; and (3) “the [Ohio State] district court’s decision was made on an incomplete
                  11 record.” Id. On reply, Plaintiff doubled down, distinguishing Ohio State on the
                  12 grounds that, inter alia, the Court had the benefit of a “record that is substantially
                  13 more complete than in Ohio State.” See Dkt. No. 62-3 (Plaintiff’s Reply in Support
                  14 of Plaintiff’s MSJ) at 3.
                  15         What’s good for the goose is good for the gander – if Ohio State was not
                  16 relevant then, it is at least indecorous1 for Plaintiff to advocate its applicability as an
                  17 affirmative and precedential “change in law” simply because the current posture
                  18 now suits Plaintiff.
                  19 ///
                  20 ///
                  21 ///
                  22 ///
                  23 ///
                  24 ///
                  25
                  26    1
                       If not quite rising to the level of an inconsistent position that can be judicially
                  27 estopped. See e.g., Humetrix, Inc., v. Gemplus S.C.A., 268 F.3d 910, 917 (9th Cir.
                     2001) (“‘preclusion of inconsistent positions,’ prohibits a litigant from asserting
                  28 inconsistent positions in the same litigation”).

2911-1006 / 1777880.1                                            7
           Case 2:19-cv-04618-RGK-JPR Document 145 Filed 03/29/21 Page 8 of 8 Page ID #:9652




                    1 III.   CONCLUSION
                    2        Plaintiff has failed to make the threshold showing of an “intervening change
                    3 in controlling law,” much less that the July 10, 2020 Order should be reconsidered
                    4 in light of Ohio State. Therefore, Redbubble respectfully requests that the Motion be
                    5 denied.
                    6
                    7 Dated: March 29, 2021                     Respectfully submitted,
                    8
                                                                COASTSIDE LEGAL
                    9                                           KENNETH B. WILSON
                  10
                                                                ZUBER LAWLER LLP
                  11                                            JOSHUA M. MASUR
                                                                HEMING XU
                  12
                                                                FRANCESCA M.S. GERMINARIO
                  13                                            JEFFREY J. ZUBER
                  14                                      By:         /s/ Joshua M. Masur
                  15                                            Attorneys for Defendant
                  16                                            REDBUBBLE INC.

                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

2911-1006 / 1777880.1                                           8
